Citation Nr: 9927156	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed sinusitis.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD


Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for sinusitis is 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for sinusitis.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When chronic diseases are shown in service sufficient to 
permit a finding of service connection, subsequent 
manifestations of the disease at any later date, however 
remote, are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To establish in-
service chronic disease there must be a combination of 
manifestations sufficient to identify the disease, as well as 
sufficient observation to establish chronicity at the time, 
rather than merely an isolated finding which includes the 
word "Chronic."  Id.  

Continuity of symptomatology is required only when the 
condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.  Where chronicity is not 
established, a claim may be well grounded under 38 C.F.R. 
§ 3.303(b) if: 1) the condition is observed during service; 
2) continuity of symptomatology is demonstrated thereafter; 
and 3) competent evidence relates the current condition to 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court has noted "that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Id at 496.  

The veteran alleges that he experienced chronic sinusitis in 
service and that he has had continuous symptoms ever since.  
A careful review of the service medical records show that a 
May 1969 note recommended rear duty and evacuation for 
convalescence for one month, due to pansinusitis.  Another 
May 1969 clinical record shows a diagnosis of acute 
sinusitis.  A third May 1969 clinical report also shows a 
diagnosis of sinusitis.  An x-ray study indicates that he had 
"density changes on x[-]ray which suggest chronic disease."  

In light of the veteran's allegations of in-service chronic 
sinusitis, and the service medical records indicating that he 
"has density changes on x[-]ray which suggest chronic 
disease," the Board finds the claim of service connection 
chronic sinusitis to be well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.303(d).  


ORDER

As the claim of service connection for chronic sinusitis is 
well grounded, the appeal to this extent is allowed subject 
to further action as discussed hereinbelow.  



REMAND

The veteran states that he continues to suffer from chronic 
sinusitis which began while in service, approximately in May 
1969.  The veteran's July 1967 pre-induction medical 
examination evaluates the condition of his sinuses as normal.  
The record includes a May 1969 note recommending rear duty 
and evacuation for convalescence for one month, due to 
pansinusitis of the left side.  This recommendation is 
supplemented by a May 1969 clinical record from the 18th 
Surgical Hospital, where he spent two days, shows a diagnosis 
of acute sinusitis, not elsewhere classified, while in the 
line of duty.  Additionally, a May 1969 clinical report from 
the 6th Convalescent Center, where he spent fourteen days, 
shows a diagnosis of sinusitis, while in the line of duty.

The record includes a May 1969 in-service consultation report 
for a "sinusitis - return visit."  The report states that 
he "has density changes on x[-]ray which suggest chronic 
disease."  Additionally, the report includes an annotation 
that the veteran had visited the clinic three weeks earlier 
for sinusitis but that the records were missing.

The October 1969 report of his separation medical examination 
states that the veteran had sinusitis and postnasal drip.

An October 1989 report of VA medical examination contains no 
evaluation related to a review of chronic sinusitis.

In a July 1997 statement, the veteran mentioned that he 
suffered from "a continuous cold" and that the "acute 
sinusitis is continuous."  Additionally, a July 1997 VA 
examination included the veteran's concern that he had a 
"stuffy nose" and that he believed blood was "coming from 
the nasal area."  The medical report noted "yellow 
crusted" nasal passages, as well as some nasopharyngeal 
bleeding.

Finally, in the veteran's May 1998 appeal to the Board, he 
noted that he had "a chronic sinusitis condition."

Given the service medical records suggestive of chronic 
sinusitis while on active duty, the Board finds that the 
veteran should be afforded a VA medical examination of his 
sinuses.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for sinusitis since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the nature and likely etiology 
of the claimed disorder.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current sinus disability is due 
to disease or injury in service.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim of entitlement to service 
connection for sinusitis.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







